

116 HR 6778 IH: _______ Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6778IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Ocasio-Cortez (for herself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Coronavirus Economic Stabilization Act of 2020 to place certain requirements on corporations receiving Federal aid related to COVID–19.1.Short titleThis Act may be cited as the _______ Act of 2020.2.Requirements on all corporations receiving Federal aid related to COVID–19(a)In generalThe CARES Act (Public Law 116–136) is amended by inserting after section 4029 the following:4030.Requirements on all corporations receiving Federal aid related to COVID–19(a)In generalAny corporation that receives Federal aid related to COVID–19 shall, during the covered period, comply with the following:(1)Workforce levels and benefitsThe corporation shall maintain at least the same workforce levels and benefits that existed before the COVID–19 emergency declaration.(2)Maintenance of worker payThe corporation shall maintain worker (either employee or contractor, full-time or part-time) pay throughout the entire duration of the covered period at or above the pay level the worker was earning before the emergency. (3)Maintenance of collective bargaining agreementsThe corporation may not alter any collective bargaining agreement that was in place on the date of the COVID–19 emergency declaration.(b)Enforcement; rulemakingThe Securities and Exchange Commission shall have the authority to enforce this section and may issue such rules as may be necessary to carry out this section.(c)DefinitionsIn this section:(1)Covered periodWith respect to a receipt of Federal aid related to COVID–19, the term covered period means the period—(A)beginning on the date such Federal aid is first received; and(B)ending after the 1-year period beginning on the later of—(i)the termination date of the emergency declared by the President on March 13, 2020, under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the coronavirus disease 2019 (COVID–19); or(ii)the date on which all such Federal aid has been repaid.(2)COVID–19 emergency declarationThe term COVID–19 emergency declaration means emergency declared on March 13, 2020, by the President under the Robert. T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.(3)Federal aidThe term Federal aid means any emergency lending provided under section 13(3) of the Federal Reserve Act or any Federal financial support in the form of a grant, loan, or loan guarantee..(b)Clerical amendmentThe table of contents in section 2 of the CARES Act is amended by inserting after the item relating to section 4029 the following:Sec. 4030. Requirements on all corporations receiving Federal aid related to COVID–19..